EXECUTION VERSION



NON-COMPETITION AND CONFIDENTIALITY AGREEMENT




THIS NON-COMPETITION and CONFIDENTIALITY AGREEMENT (“Agreement”) is made and
entered into this 1st day of September, 2012, by and between Myers Industries,
Inc., an Ohio Corporation (the “Company”), and Gregg Branning (the “Employee”).
RECITALS:
1.    The Company is a diversified international manufacturer of polymer
products for the industrial, agricultural, automotive, commercial and consumer
markets and distributor of tools, equipment and supplies for tire service and
under vehicle repair. The Company currently operates through four (4) business
segments including Lawn & Garden, Material Handling, Distribution, and
Engineered Products (collectively, the “Business Segments”).
2.    Employee is being employed by the Company as its Executive Vice President,
Chief Financial Officer and Secretary.
3.    The Company has acquired and established valuable and competitively
sensitive information through its business, research, development and practices,
which information is described more extensively herein, and is collectively
referred to as the “Confidential Information.” To protect the business interests
of the Company and the competitive advantage derived from the Confidential
Information, it is necessary that such Confidential Information be kept secret
and confidential.
4.    The Employee, from and after the commencement of employment with the
Company, will be engaged in activities such that the Employee will have
extensive access to and become familiar with, and may develop or contribute to,
some or all of the Company’s Confidential Information in all of its Business
Segments. In addition, Employee may have extensive contact with the customers of
the Company and may develop relationships with such customers on behalf of the
Company. The Employee recognizes that the Confidential Information and the
Company’s customer relationships are vital to the success of the Company and
that extensive, irreparable harm would result were such Confidential Information
to be disclosed outside the Company or if Employee were to engage in activity
which competes with the Company.
NOW, THEREFORE, in view of the above and in consideration for the mutual
covenants and promises set forth below, the parties agree as follows:
1.Confidential Information: For purposes of this Agreement, Confidential
Information includes, but is not limited to, business plans and strategies,
marketing plans and strategies, customer lists, customer purchasing information,
customer contact information, product design and development information,
methods of operation, technical services, non-public financial information,
business development plans and strategies, system analyses, quality control
programs and information, computer programs, software and hardware
configurations, information regarding the terms of the Company’s relationships
with suppliers, pricing information, processes and techniques, creations,
innovations, and any other information which the Company may reasonably treat or
designate as confidential from time to time. The Company believes that all
Confidential Information constitutes trade secret information under applicable
law. Employee shall, however, maintain the confidentiality of all Confidential
Information whether or not ultimately determined to be a trade secret.
2.    Confidentiality and Non-Competition:
A.
Covenants



(a)    Employee acknowledges that the Company would be irreparably injured and
the good will of the Company would be irreparably damaged if Employee were to
breach the covenants set forth in this Paragraph 2. Employee further
acknowledges that the covenants set forth in this Paragraph 2 are reasonable in
scope and duration and do not unreasonably restrict Employee’s association with
other business entities, either as an employee or otherwise as set forth herein.
For purposes of this Paragraph 2, the Company will include all its Business
Segments now or subsequently existing.
(b)    During Employee’s employment with the Company and any time thereafter,
except as may be required by law, Employee shall not, directly or indirectly,
disclose, disseminate, reveal, divulge, discuss, copy or otherwise use or suffer
to be used, any Confidential Information other than in the authorized scope of
Employee’s employment with the Company. Upon termination of employment, no
matter what the reason for such termination, and at any other time upon the
request of the Company, Employee shall immediately return to the Company any and
all Confidential Information, and all other materials, property and information
in tangible or electronic form concerning the business and affairs of the
Company and/or its customers.
(c)    Employee agrees that during Employee’s employment and for a period of
three (3) years following the termination of such employment, no matter what the
reason for such termination, Employee will not directly or indirectly, whether
on Employee’s own behalf or on behalf of any other person or entity, do or
suffer any of the following
(i)    Own, manage, control, participate in the ownership, management or control
of, be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any person or business
entity that competes with the Company in the United States or in any geographic
area(s) outside the United States in which the Company does business (the
“Restricted Territory”). Without limiting the generality and scope of the
foregoing, any business entity or person providing products or services
competitive with those of the Company in the Restricted Territory from either
inside or outside the Restricted Territory is deemed to be competing within the
Restricted Territory. For purposes of this Agreement, the phrase “competes with”
means providing services and products which are the same as, similar to,
reasonably substitutable for, or otherwise capable of displacing the services
and products of the Company. Notwithstanding the foregoing, Employee’s passive
investment ownership of not more than one percent (1%) of the stock of any
publicly traded corporation shall not be deemed a violation of this provision.
(ii)    Solicit, provide, sell, attempt to provide or sell, or otherwise deliver
or supply any products or services which compete with the products or services
of the Company to any person or business entity which is or was a customer or
prospective customer of the Company at any time during the last thirty-six (36)
months of Employee’s employment, nor shall Employee in any way assist any other
person or entity in such activity. For purposes of this Agreement, (1) the
phrase “products or services which compete with the products or services of the
Company means products or services which are the same as, similar to, reasonably
substitutable for, or otherwise capable of displacing the products or services
of the Company; and (2) the term “prospective customer” means any person or
entity the Company solicited, called on or otherwise specifically identified as
a target for the sale of its products or services.
(iii)    Solicit, hire or otherwise engage the services of any person who then
currently is, or who at any time during Employee’s employment with the Company
was, an employee, consultant or independent contractor of the Company, or
otherwise encourage or induce any such person to discontinue his or her
relationship with the Company. Employee will not engage in any business
relationship with any subcontractor, supplier or service provider of the Company
which interferes with the Company’s relationship with such subcontractor,
supplier or service provider, or in any way causes such subcontractor, supplier
or service provider to reduce, alter, modify or discontinue the business it
(they) do(es) with the Company or any of its affiliates.
3.    Inventions: Employee hereby expressly agrees that all research
discoveries, inventions and innovations (whether or not reduced to practice or
documented), improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether patentable or
unpatentable, and whether or not reduced to writing), Confidential Information
and copyrightable works, and similar and related information (in whatever form
or medium), which (3) either (i) relate to the Company’s or its affiliates’
actual or anticipated business, research and development or existing or future
products or services or (ii) result from or are suggested by any work performed
by the Employee for the Company or its affiliates and (3) are conceived,
developed, made or contributed to in whole or in part by the Employee during his
employment (“Work Product”) shall be and remain the sole and exclusive property
of the Company or such affiliate.
(ii)    Work Made for Hire. The Employee acknowledges that, unless otherwise
agreed in writing by the Company, all Work Product eligible for any form of
copyright, trademark or patent protection made or contributed to in whole or in
part by the Employee within the scope of Employee’s employment by the company
during the period of Employee’s employment with the Company shall be deemed a
“work made for hire” and shall be owned by the Company or its affiliates, as
applicable.
(iii)    Assignment of Proprietary Rights. The Employee hereby assigns,
transfers and conveys to the Company, and shall assign, transfer and convey to
the Company, all right, title and interest in and to all inventions, ideas,
improvements, designs, processes, patent rights, copyrights, trademarks, service
marks, trade names, trade secrets, trade dress, data, discoveries and other
proprietary assets and proprietary rights in and of the Work Product (the
“Proprietary Rights”) for the Company’s exclusive ownership and use, together
with all rights to sue and recover for past and future infringement or
misappropriation thereof provided that if an affiliate of the Company is the
owner thereof; such assignment, transfer and conveyance shall be made to such
affiliate, which shall enjoy exclusive ownership and use, together with all
rights to sue and recover for past and future infringement or misappropriation
thereof.
(iv)    Further Instruments. At the request of the Company (or its affiliates,
as the case may be), at all times during Employee’s employment with the Company
and thereafter, the Employee will promptly and fully assist the Company (or its
affiliates, as the case may be) in effecting the purpose of the foregoing
assignment, including but not limited to the further acts of executing any and
all documents necessary to secure for the Company (or its affiliates, as the
case may be) such Proprietary Rights and other rights to all Work Product and
all confidential information related thereto, providing cooperation and giving
testimony.
(v)    Inapplicability of Section 3(d) In Certain Circumstances. The Company
expressly acknowledges and agrees that, and the Employee is hereby advised that,
this Section 3(d) does not apply to any invention for which no equipment,
supplies, facilities, trade secret information or Confidential Information of
the Company or its affiliates was used and which was developed entirely on the
Employee’s own time, unless (3) the invention relates to the business of the
Company or its affiliates, or to the Company’s or its affiliates’ actual or
demonstrably anticipated research or development or (3) the invention results
from or is suggested by any work performed or observed by the Employee for the
Company or any of its affiliates.
4.    Remedies: Employee acknowledges that the restrictions contained in
paragraphs 2 and 3 of this Agreement are reasonable in light of Employee’s
position with the Company and are necessary to protect the Company from unfair
competitive harm. Employee further acknowledges that any breach of this
Agreement will result in immediate irreparable harm to the Company and that the
Company shall be entitled to immediate injunctive relief upon any such breach,
in addition to all other legal and equitable remedies the Company may have. This
Agreement is to be construed as separate and independent from any other
obligations and any claim by Employee asserted against the Company and shall not
constitute a defense to the enforcement of this Agreement. In the event any
court determines that the restrictions set forth herein are unreasonable or
unenforceable for any reason, the court will enforce such restrictions to the
fullest extent permitted by law.
5.    Position of Employment: Employee expressly acknowledges that the
obligations contained in paragraphs 2 and 3 of this Agreement shall remain in
full force and effect during Employee’s employment in any position with the
Company, with respect to any Confidential Information of the Company.
6.    Validity: In the event any provision of this Agreement, or portion
thereof, is held by a court of competent jurisdiction to be unreasonable,
arbitrary, or against public policy, then such provision, or portion thereof,
shall be enforced against the Employee to the extent the court deems to be
reasonable or in accordance with public policy. In the event any provision of
this Agreement shall for any reason be wholly invalid, or unenforceable in any
respect, such invalidity shall not affect the validity of any remaining portion
which shall remain in full force and effect as if the invalid portion was never
part of this Agreement.
7.    Miscellaneous: Employee acknowledges that the Employee has carefully read
this entire Agreement and fully agrees with and understands all of the
provisions the hereof. This Agreement supersedes all prior agreements between
the Company and the Employee regarding the subject matter of this Agreement and
constitutes the entire agreement between the parties with respect to such
subject matter. The Employee further agrees that in executing this Agreement,
the Employee has not relied on any written or oral representations, promises,
conditions, or understandings of the Company, express or implied, except as set
forth herein. This Agreement may not be amended or modified other than in
writing signed by the parties. This Agreement and any disputes arising
thereunder shall be governed by the laws of the State of Ohio without regard to
any State’s choice of law, rules or principles. Employee and the Company
expressly agree that any legal action arising out of or related to this
Agreement will be brought exclusively in the state or federal courts located in
Summit County, Ohio, and each party expressly consents to the jurisdiction of
such courts and waives any and all objections to the jurisdiction or venue
thereof. This Agreement may be assigned to any successor-in-interest to the
business of the Company without the consent of Employee, but may not be assigned
by Employee to any third party. This Agreement is not a contract of employment
for any definite period and Employee acknowledges that Employee’s employment
with the Company is terminable at-will.
IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
date first set forth above.






Date: _September 1, 2012__________
Myers Industries, Inc.




By: _/s/ John C. Orr_______________________
   








Date: _September 1, 2012___________
Employee




Signature: _/s/ Greggory W. Branning________


Print Name: Gregg Branning


















7268294 v1